Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven P. Fallon on 08-27-2022.
Claims are amended as follows:
	1.	(Currently Amended)A low-power wake-up receiver to process energy in a plurality of advertising channels, comprising:
circuitry for channel filtering and adjacent channel rejection; 
circuitry for mixing at least one wake-up frequency band to at least one intermediate frequency band;
power threshold circuitry for checking for power amplitude of an advertisement packet;
packet length comparison circuitry for determining a packet length of an advertisement packet; 
channel selection circuity for selecting at least two advertising channels; and  a digital signal processor that comprises a baseband digital signal processor that checks advertisement packets meeting a power amplitude and a packet length of a wake-up signature, checks packet length and time interval between such packets, and generates a wake-up signal that is defined by a four-dimensional wake-up signature formed from a combination of packet length, a time interval between packets, a sequence of selected channels and power amplitude of the received packets. 

2.	(Original) The receiver according to claim 1, comprising an off-chip direct filter for image rejection. 

3.	(Original) The receiver according to claim 2, wherein the on-chip filter comprises a Film Bulk Acoustic Resonator (FBAR) filter.

4.	(Original) The receiver according to claim 2, wherein the on-chip filter comprises a SAW or BAW filter.

5.	(Original) The receiver according to claim 1, wherein the baseband digital signal processor first checks for power amplitude and time interval on a first advertisement channel, and if consistent with the wake-up signature, then switches to a second channel.  

6.	(Original) The receiver according to claim 1, wherein the at least one wake-up frequency bands comprises the Bluetooth Low Energy frequency band.

7.	(Original) The receiver according to claim 1, wherein the at least one wake-up frequency bands comprises a WiFi band.

8.	 (Original) The receiver according to claim 1, wherein the at least one wake-up frequency bands comprises a plurality of frequency bands.  

9.	(Original) The receiver according to claim 1, wherein the power threshold circuitry, packet length comparison circuitry and the base band digital signal processor implement a frequency-hopping time-counting majority-voting wake up signature detection over four distinct dimensions of the wake-up signature.

10.	(Original) The receiver according to claim 1, comprising an on-chip integer phase locked loop.  

11.	(Original) The receiver according to claim 1, integrated in a single, unitary chip with a power requirement of 352uW or less.

12-15 (Cancelled).	 

16.	(Currently Amended)  The receiver of claim 1, wherein the at least two advertising channels comprise a plurality of advertising channels and the digital signal processor conducts frequency-hopping among the plurality of advertising channels while checking the advertisement packets.

17.	(Original) The receiver of claim 16, wherein the plurality of advertising channels comprises three advertising channels and the digital signal processor implements majority voting among the three advertising channels to produce the wake-up signal when two of the channels include the four-dimensional wake-up signature.

18.	(Original) The receiver of claim 17, wherein the advertising channels are Bluetooth Low Energy advertising channels.

19.	(Original) The receiver of claim 17, comprising dual mode circuitry for switching between frequencies for Bluetooth Low Energy advertising channels and WiFi advertising channels.    
	
20.	(Previously Presented) The receiver according to claim 8, wherein the plurality of frequency bands consists of the Bluetooth Low Energy frequency band and the WiFi band, the receiver further comprising in phase and quadrature clocking circuitry for image rejection integrated in a single, unitary chip with all other receiver circuitry. 
Allowable Subject Matter
Claims 1-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, individually or in combination, fails to teach A low-power wake-up receiver to process energy in a plurality of advertising channels, comprising a digital signal processor that comprises a baseband digital signal processor that checks advertisement packets meeting a power amplitude and a packet length of a wake-up signature, checks packet length and time interval between such packets, and generates a wake-up signal that is defined by a four-dimensional wake-up signature formed from a combination of packet length, a time interval between packets, a sequence of selected channels and power amplitude of the received packets, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476